Citation Nr: 0419857	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for fatigue claimed as a 
manifestation of an undiagnosed illness.  

(The issues of to service connection for cardiac disability 
and for cardiac symptoms, respiratory symptoms, 
gastrointestinal symptoms, joint pain, and headaches claimed 
as manifestations of an undiagnosed illness are addressed in 
a separate decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to October 
1959, April 1965 to April 1968 and from January 1991 to July 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
RO.  

In July 1999, the Board remanded the claim of service 
connection for chronic fatigue to the RO.  The RO returned 
this issue to the Board for further consideration.  

In September 2000, the Board remanded this issue to the RO 
for the veteran to appoint another representative and to 
schedule a hearing before a Veterans Law Judge.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.  

2.  The veteran's symptoms of fatigue have been shown to be 
attributable to the veteran's chronic heart problem, 
depression and deconditioning.  



CONCLUSION OF LAW

The veteran does not exhibit signs and symptoms of fatigue as 
a manifestation of an undiagnosed illness that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran's service records indicate that he served in the 
Southwest Asia Theater of operations during the Gulf War.  

Prior to a Reserves examination in November 1988, the veteran 
denied a having history of rheumatic fever, swollen or 
painful joints, frequent or severe headache, sinusitis, hay 
fever, head injury, asthma, shortness of breath, pain or 
pressure in chest, chronic cough, palpitation or pounding 
heart, heart trouble, high or low blood pressure, leg cramps, 
frequent indigestion, stomach, liver, or intestinal trouble, 
gall bladder trouble or gallstones, arthritis, rheumatism, or 
bursitis, bone, joint, or other deformity, lameness, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" or 
locked knee, or foot trouble.  

Upon examination, the veteran's nose, sinuses, mouth, throat, 
lungs, chest, heart, vascular system, abdomen, viscera, upper 
extremities, lower extremities, feet, spine, and "other 
musculoskeletal" were all found to be normal.  The examiner 
noted nonspecific S1-T changes on the veteran's EKG.  

The veteran was noted to have a history of shortness of 
breath and dizziness secondary to increased activity, 
although it was concluded that this was probably secondary to 
poor conditioning and not related to any cardiac condition.  

The veteran underwent a cardiovascular screening in November 
1988.  Prior to the screening, he denied having had heart 
disease, high blood pressure, chest pain, irregular pulse, 
palpitation, shortness of breath, swelling of ankles or leg 
cramps.  An EKG was within normal limits and the veteran was 
cleared for participation in the Army Fitness Training and 
Testing Program.  

In April 1989, the veteran was examined and deemed physically 
capable to participate in the Army Physical Fitness Test.  

In March 1991, the veteran denied a having history of 
rheumatic fever, swollen or painful joints, frequent or 
severe headache, sinusitis, hay fever, head injury, asthma, 
shortness of breath, pain or pressure in chest, chronic 
cough, palpitation or pounding heart, heart trouble, high or 
low blood pressure, leg cramps, frequent indigestion, 
stomach, liver, or intestinal trouble, gall bladder trouble 
or gallstones, arthritis, rheumatism, or bursitis, bone, 
joint, or other deformity, lameness, painful or "trick" 
shoulder or elbow, recurrent back pain, "trick" or locked 
knee or foot trouble.  No abnormalities were noted on the 
examination report, which was essentially blank.  

The veteran also completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation form in March 
1991.  He denied any fever, fatigue, weight loss, yellow 
jaundice, swelling of lymph nodes, stomach, or other body 
parts, cough, sinus infection, stomach or belly pain, nausea, 
diarrhea or bloody bowel movements.  

Upon examination in June 1991, the veteran's nose, sinuses, 
mouth, throat, lungs, chest, heart, vascular system, abdomen, 
viscera, upper extremities, lower extremities, feet, spine 
and other musculoskeletal were all found to be normal.  

On a Report of Medical History dated in April 1992, the 
veteran denied a having history of rheumatic fever, swollen 
or painful joints, frequent or severe headache, sinusitis, 
hay fever, head injury, asthma, shortness of breath, pain or 
pressure in chest, chronic cough, palpitation or pounding 
heart, heart trouble, high or low blood pressure, leg cramps, 
frequent indigestion, stomach, liver, or intestinal trouble, 
gall bladder trouble or gallstones, arthritis, rheumatism, or 
bursitis, bone, joint, or other deformity, lameness, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" or 
locked knee or foot trouble.  

On an Over-40 Cardiovascular Screening Questionnaire dated in 
April 1992, the veteran denied having any form of heart 
disease, high blood pressure, chest pain, irregular pulse, 
palpitation, excessive shortness of breath, ankle swelling or 
leg cramps.  

Upon an examination, the veteran's nose, sinuses, mouth, 
throat, lungs, chest, heart, vascular system, abdomen, 
viscera, upper extremities, lower extremities, feet, spine 
and other musculoskeletal were all found to be normal.  

An April 1993 DA Form 268 reflecting that a flag was 
initiated due to the veteran's failure to pass his physical 
fitness test.  

The veteran received treatment at Chelsea for atrial 
fibrillation in April 1994, May 1994, August 1994, and 
September 1994.  A September 1994 EKG revealed a normal sinus 
rhythm with occasional premature ventricular complexities.  
The veteran's outpatient treatment for this condition 
continued in October 1994.  

A May 1994 Persian Gulf War Veterans Health Registry 
examination code sheet reflects the veteran's report of 
exertional dyspnea, atrial fibrillation, joint aches, chronic 
fatigue and recurrent flu-like symptoms.  

The Gulf War Registry examination itself was conducted in 
June 1994.  It was noted on the examination report that the 
veteran's health before being deployed to the Gulf was very 
good.  During the war, he worked 18 hours a day, and noticed 
no actual change in his health.  Immediately after his 
return, he noticed the above symptoms which persisted.  

Soon after his return, the veteran noticed rapid heart beats 
and was diagnosed as having atrial fibrillation which was 
corrected with medication.  The veteran asserted that he had 
been exposed for several weeks to smoke from burning oil 
wells, as well as numerous sandstorms.  The veteran knew 
Arabic and in talking with Iraqi prisoners of war, he learned 
that they had been exposed to canisters filled with chemical 
agents.  The canisters were apparently moved from Baghdad to 
the desert to be protected from allied bombing.  The 
prisoners could not locate these canisters but the area where 
these canisters were buried was apparently bombarded by the 
allies, increasing the likelihood that they were opened.  

During the veteran's service in the Gulf, the chemical 
warfare alarm went off once and he donned protective gear 
several times, for hours at a time.  The examination results 
of the veteran were essentially normal, other than an 
enlarged thyroid.  

The veteran was diagnosed as having, in pertinent part, the 
following: chronic fatigue, polyarthralgia, exertional 
dyspnea, atrial fibrillation - resolved, and recurrent flu-
like symptoms.  

The veteran was afforded a VA examination in November 1994.  
He reported that, while serving in the Gulf War, he was 
exposed to lice, dysentery, leaking canisters, and prisoners 
of war who had been exposed to nerve gas.  At the time of the 
examination, the veteran complained of having shortness of 
breath, chronic fatigue, cardiac arrhythmia, nausea, vomiting 
and diarrhea.  

Regarding his respiratory system, the veteran stated that he 
had had shortness of breath while working, climbing, or doing 
any exercise whatsoever.  He denied any history of smoking.  
An examination of the lungs revealed normal A-P diameter, and 
the veteran's chest was clear to percussion and auscultation.  
Pulmonary function studies conducted in December 1994 
revealed normal spirometry.  

Regarding his heart symptoms, the veteran stated that he had 
had arrhythmias since April 1994.  At that time, he was sent 
to a hospital for extensive examination and treated with 
medication.  The veteran speculated that some of his 
shortness of breath might have been due to his irregular 
heartbeat, which he could feel now and then.  

The examination revealed that the point of maximum impulse 
was in the midclavicular line.  The apical impulse rates 
appeared to be the same.  There were no murmurs found, 
although the veteran's heart rate was irregular.  Blood 
pressure was 120 systolic over 90 diastolic, and there was no 
clubbing or cyanosis.  An EKG revealed atrial fibrillation 
with rapid ventricular response and was otherwise normal.  

The veteran was diagnosed as having arrhythmia, etiology 
unknown.  The VA examiner concluded his report by noting that 
the veteran had essentially no abnormalities except for 
cardiac arrhythmia.  The veteran was diagnosed as having 
atrial fibrillation, irritable bowel syndrome, hiatus hernia, 
duodenal diverticulum, abnormality of the left upper lobe of 
the lung, and migraine headaches.  

A December 1994 VA progress note indicates that the veteran 
was examined and reported his belief that he had chronic 
fatigue syndrome arising from a viral infection.  He also 
reported having the following symptoms: exertional shortness 
of breath, rapid heartbeats, joint pain, depression, memory 
loss, recurrent flu-like symptoms, sleep disturbances, 
flashbacks and feeling stressed.  The symptoms had 
essentially remained the same.  

The veteran talked about how Iraqi prisoners of war had died 
because they had been the subjects of biological warfare.  
Following an examination, the veteran was assessed as having 
Persian Gulf symptoms, history of atrial fibrillation and 
rule out PTSD.  

The veteran underwent an echocardiogram in January 1995.  The 
conclusion was that the veteran had the following: (1) 
pronounced concentric left ventricular hypertrophy with 
preserved left ventricular systolic function; (2) mild mitral 
regurgitation; (3) mitral annular calcification; (4) mild 
left atrial enlargement; (5) mild aortic regurgitation; and 
(6) mild tricuspid regurgitation.  

The veteran was seen in a VA outpatient setting in August 
1995.  It was noted that the list of symptoms which he 
developed after his return from the Gulf War was rather long.  
These symptoms persisted with no change.  The most bothersome 
symptom was exertional dyspnea.  The veteran explained that 
he could pass the physical examination before he went to the 
Gulf, but no longer could pass this test. The veteran 
reported having weekly migraine headaches.  

Upon examination, it was noted that the veteran's lungs were 
very clear and his heartbeat was regular.  The veteran was 
assessed as having probable intermittent atrial fibrillation 
with rapid ventricular response, and multiple illnesses with 
overlapping symptoms and causes.  

The veteran testified before a local Hearing Officer in 
September 1995.  He confirmed that he was seeking service 
connection for his symptoms solely on the basis that they 
were symptoms of Gulf War syndrome.  He testified that, prior 
to his deployment to the Gulf, his health was generally good, 
and that he did not receive treatment in the Gulf for any 
symptoms because his unit was too far away.  He was 
apparently advised to get extra rest and take aspirin.  He 
stated that within about six months after his return from the 
Gulf, his health began to dissipate.  He felt more fatigued 
at work, and he was given a letter of warning by his 
employer.  

The veteran stated that he was unable to pass his physical 
training test after his return from the Gulf.  He was 
forcibly retired as a result.  He also noted that he required 
help lifting sacks in his job as a postal worker.  He 
testified that, only after he returned from the Gulf War was 
he diagnosed as having arrhythmias and atrial fibrillation.  
He continued to take daily medication for these conditions.  

During outpatient treatment in June 1997, the veteran 
reported having had symptoms of "tachycardia" following his 
service in Desert Storm.  The veteran had recently become 
aware of rapid, irregular heartbeat limited to perhaps once 
every six months and lasting no longer than two hours.  
Following an examination, the veteran was assessed as having 
a history of tachycardias, possibly atrial fibrillation, 
presently infrequent and short lived.  

A July 1997 emergency department note from Exeter Hospital 
indicates complaints of chest and abdominal pain, fever and 
malaise.  A chest X-ray study indicated left lower lobe 
pneumonia.  There was no clear indication of intra-abdominal 
pathology.  The discharge diagnosis was that of pneumonia and 
acute hepatitis.  

A September 1997 letter from an associate of the veteran 
indicates that the author had known the veteran for more than 
seven years.  This author noted that, prior to the veteran's 
service in Desert Storm, he was driven and had high energy 
and, following his return, was not the same man.  He 
indicated that the veteran was not as energetic or attentive 
and seemed to be lost.  

In October 1997, the veteran sought VA treatment for 
shortness of breath, chest pain, stomach pain and occasional 
palpitations when excited.  

A June 1998 VA treatment note indicates that the veteran's 
blood pressure was 130/90 and that his chest was clear.  The 
assessment was that of paroxysmal atrial fibrillation.  

In July 1998, the veteran submitted additional evidence 
directly to the Board.  These documents include a typewritten 
statement, in which the veteran argued that he was still 
taking medications prescribed by VA for his various symptoms 
(other than chronic fatigue).  He highlighted the severity 
and long-term nature of his heart condition, and indicated 
that this was causing lightheadedness, shortness of breath, a 
racing heart and infrequent chest pains.  The veteran 
insisted that his heart condition resulted shortly after his 
service in Desert Storm.  

A September 1998 VA cardiology note indicates that the 
veteran was doing well, with rare episodes of palpitations.  
His blood pressure was controlled, and he was anticoagulated.  

In February 1999 the veteran reported that he had stopped 
taking his anticoagulant medication.  An electrocardiogram 
indicated recurrent asymptomatic atrial fibrillation with a 
moderately increased heart rate.  The veteran was encouraged 
to restart anticoagulant therapy.  

A VA general medical examination was conducted in September 
1999.  The veteran reported that he had been exposed to 
noxious fumes during Desert Storm.  He indicated that he 
suffered from fatigue that impaired his average daily 
activity to below 50 percent of his pre-illness activity 
level.  

The examiner noted that the veteran had atrial fibrillation 
but that such would not produce the fatigue that the veteran 
experienced.  On physical examination the veteran's blood 
pressure was 138/90, and his lungs were clear.  The heart was 
in slow atrial fibrillation, not enlarged to percussion, with 
no murmurs or evidence of congestive heart failure.  The 
relevant diagnoses were those of chronic fatigue syndrome 
with six criteria and paroxysmal atrial fibrillation.  

A September 1999 statement from a friend of the veteran 
indicates that the veteran had been full of energy prior to 
serving in the Gulf.  The author stated that he had noted a 
drastic change in the veteran on his return.  He indicated 
that the veteran suffered from shortness of breath and muscle 
stiffness.  

Another September 1999 statement from a co-worker and fellow 
Army reservist indicated that the veteran had boundless 
energy and was able to fulfill the demands of the company.  
He stated that, on the veteran's return from Desert Storm, he 
had problems with fatigue and trouble focusing.  The author 
noted that the veteran began to fail physical fitness tests 
and appeared to have more bad days than good.  

A December 1999 VA cardiology consultation report reflects a 
problem list consisting of chronic atrial fibrillation, 
noncompliance and dysthymic disorder.  The veteran reported 
being a little short of breath while under stress.  He denied 
leg edema and noted that the only chest pain he experienced 
was sharp and either under his arm or in his left upper 
precordium.  He denied doing much exercise.  

The examiner noted a long-standing history of atrial 
fibrillation and indicated the medications that the veteran 
had taken in the past.  The veteran's blood pressure was 
149/90 and his chest was clear.  The examiner noted that a 
Holter monitor in November 1999 had indicated fibrillation 
throughout.  The impression was that of chronic atrial 
fibrillation.  The examiner indicated that the veteran's 
heart beat had been unacceptably fast on the Holter.  The 
veteran was strongly urged to allow alteration of his 
medications and to begin anticoagulation therapy.  

In January 2000 the veteran's noncompliance with his 
medication regimen was noted.  The importance of compliance 
with the scheduled medications was stressed.  

In March 2000 the veteran denied having an unusual shortness 
of breath, chest pain and palpitations.  The veteran was told 
that the single most important thing he could do to lower his 
cardiac risk was to submit to anticoagulation.  

An August 2000 note from the veteran's VA primary care 
physician indicates that the veteran's symptoms did not 
support the diagnosis of chronic fatigue syndrome.  He 
indicated that the symptoms constituted undiagnosed 
illnesses.  

The veteran sought an opinion from a private otolaryngologist 
in August 2000.  He reported that he suffered from chronic 
fatigue syndrome.  The veteran's eyes, ears, oral cavity, 
teeth, gums, hypopharynx, neck and thyroid were within normal 
limits.  The physician noted that the veteran's nose was 
stuffy.  No impression was recorded.  

A September 2000 note indicates that the veteran's eyes, 
ears, nose, oral cavity, teeth, gums, hypopharynx, neck and 
thyroid were within normal limits.  His blood pressure was 
noted to be 142/101.  The veteran reported that he felt tired 
and that he fell asleep very easily.  He stated that his 
appetite was not very good.  The physician noted the 
veteran's heart condition and indicated that his symptoms 
might be compatible with chronic fatigue syndrome.  

An August 2002 private treatment note indicates that the 
veteran's blood pressure was 150/100.  He had a small right-
sided nodule, which seemed to have reduced in size.  

With regard to the veteran's atrial fibrillation, the 
physician indicated that, while anticoagulation and rate 
control were clearly indicated, the veteran had been 
unwilling to take his medications regularly.  Chronic low 
back pain and a history of hypersomnolence were noted.  

The veteran submitted to a VA heart examination in August 
2002.  His Gulf War service was noted.  The examiner noted 
that the veteran had been diagnosed with paroxysmal atrial 
fibrillation in April 1994.  He remarked that the veteran's 
symptoms were occasional and intermittent awareness of a 
strong, fast heartbeat; light-headedness with exertion; and 
dyspnea on exertion.  

The veteran reported only rare atypical chest pain and denied 
awareness of his atrial fibrillation on a daily basis.  He 
indicated that he had failed his physical training test due 
to complaints of shortness of breath, fatigue and dizziness, 
though the examiner noted that the only record he could 
locate indicated that such failure was attributed to the 
veteran's inability to attain the required number of sit-ups 
in the allotted time.  

The veteran reported that he bicycled twice a week and 
occasionally treadmill walked, and that he used an electric 
chainsaw to cut wood for about 20 minutes at a time.  The 
examiner, on review of the medical records, noted many 
contacts with the veteran underscoring the importance of 
compliance with the prescribed medical regimen.  

When questioned, the veteran indicated that he had not been 
taking his medications for quite some time.  The examiner 
commented that the recorded blood pressure readings were 
elevated.  

On physical examination the veteran's blood pressure was 
150/92.  Auscultation of the heart revealed an irregularly 
irregular rhythm.  Auscultation of the lungs demonstrated the 
fields to be clear and the respiratory pattern showed equal 
and symmetrical expansion.  

The diagnosis was that of symptomatic chronic atrial 
fibrillation, most likely secondary to long-standing 
hypertension and possibly triggered by a transient 
hyperthyroid state.  

The veteran also submitted to a VA respiratory examination in 
August 2002.  He reported that he had begun to experience 
shortness of breath on exertion in Saudi Arabia.  He denied 
significant cough or wheeze.  He denied allergies and hay 
fever.  Pulmonary function tests revealed moderately severe 
restrictive disease with mild-to-moderate reversible airway 
obstruction.  

The chest X-ray was essentially normal.  High-resolution CT 
did not reveal evidence of a cavity or any other interstitial 
lung disease.  The examiner indicated that testing revealed 
reversible airway obstruction consistent with bronchial 
asthma.  He also noted restrictive disease, and indicated 
that he could not find a cause for it.  He opined, however, 
that it might be due in some fashion to the veteran's 
peculiar body habitus, since diffusing capacity was normal 
and the high-resolution CT did not reveal evidence of 
interstitial disease.  

In a September 2002 letter to his attorney, the veteran 
indicated that his employment with the U.S. Census Bureau was 
short due to his physical problems.  He stated that he did 
not explain his illnesses on leaving the Bureau, but left in 
good standing once his first route was completed.  

A further VA examination was conducted in January 2003.  The 
veteran reported having a feeling of being tired all of the 
time and noted that he tended to sleep poorly.  He presented 
with a rather depressed attitude.  He was noted to be 
unkempt, unshaven and unbathed for several days, possibly 
weeks.  He emitted a fetid body odor.  His speech tended to 
ramble.  He denied sore throats.  

The veteran indicated that he attempted to walk but otherwise 
avoided other, more strenuous activity.  He complained of 
joint pain, mainly in the elbows, shoulders and knees.  He 
complained of constant back pain and was noted to walk in a 
partly bent-over position, tilted to the right side.  With 
regard to respiratory symptoms, the veteran complained of 
shortness of breath.  He denied chronic cough, fever, sore 
throats and specific chills.  

The veteran's previous diagnosis of atrial fibrillation was 
discussed.  He denied chest pain.  The examiner noted a 
previous echocardiogram that demonstrated some valvular 
defects and left ventricular hypertrophy, and opined that 
such was the origin of the atrial fibrillation.  

On physical examination, the veteran's blood pressure was 
140/90, and his pulse was highly irregular.  He was 
moderately obese and highly deconditioned.  His lungs were 
clear and resonant and the heart had a highly irregular 
rhythm.  Following examination, the examiner discussed his 
findings.  

Regarding the veteran's respiratory complaints, the examiner 
indicated that there was no detectable pulmonary or 
respiratory defect or disease at that time.  He indicated 
that the heart condition was cardiac arrhythmia with valvular 
abnormalities.  

With regard to chronic fatigue issues, the examiner concluded 
that the veteran did not meet the criteria for a diagnosis of 
chronic fatigue syndrome.  He noted that the veteran's 
fatigue complaints were more likely to be the result of his 
chronic heart problem and depression as well as 
deconditioning due the heart problem, the back problem and 
the psoriatic arthritis.  

The veteran sought a further private opinion in October 2003.  
He was noted to be very tired, although multiple blood tests 
had been returned normal.  The physician indicated that the 
veteran had been diagnosed with chronic fatigue syndrome.  He 
indicated that clinically the veteran's symptoms were 
compatible with chronic fatigue syndrome.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2003.  He stated that he had difficulty 
passing the physical training tests after returning from the 
Gulf and had subsequently been diagnosed with arrhythmias, 
palpitations and atrial fibrillation.  He indicated that the 
cause was unknown.  He related that he had thought that he 
was out of shape or under too much stress at the time his 
cardiac symptoms had started.  

The veteran also testified that he had respiratory problems 
on his return, noting that he had shortness of breath and 
feelings of light-headedness.  He denied having had asthma 
attacks and indicated that he was not a smoker.  

Regarding his claim for fatigue, the veteran stated that on 
his return from the Gulf, he began to feel extremely tired.  

His representative pointed out that a private treatment note 
supported the idea that the veteran's symptoms were 
compatible with chronic fatigue syndrome.  The veteran 
testified that his fatigue affected his ability to work for 
the Census Bureau.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues decided herein, a 
substantially complete application was received in November 
1994.  Thereafter, a March 1995 rating decision denied the 
claim.  

Only after that rating action was promulgated did the RO, in 
August 1996, December 1996, August 1999, April 2002, and 
August 2003, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
June 1995 Statement of the Case, as well as Supplemental 
Statements of the Case dated in June 1996, July 1997, August 
1997, January 1998, April 2000 and March 2003, of the 
information and evidence necessary to substantiate his claim.  

Moreover, the Board's September 2000 and February 2002 
remands also discussed the evidence necessary to substantiate 
the veteran's claim.  

The letters sent to the veteran since the promulgation of 
VCAA advised the veteran of VCAA and the evidence necessary 
to substantiate his claim.  The letters informed him of the 
assistance VA would render in obtaining such evidence.  

The letters additionally informed the veteran of the evidence 
that was currently of record and instructed him to provide 
information or evidence pertaining to the issues on appeal.  

VCAA requires only that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran in December 2001 and 
January 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
Supplemental Statements of the Case were provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In this regard, the Board notes that the veteran appeared and 
testified at a November 2003 hearing before the undersigned.  
Therefore, to decide the appeal at this time would not be 
prejudicial error to the claimant.  


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  

The symptoms must be manifest to a degree of 10 percent or 
more not later than December 31, 2006.  By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The veteran has indicated that he noticed symptoms of fatigue 
on his return from the Gulf and that such symptoms are 
manifestations of an undiagnosed illness.  

However, the Board notes that the January 2003 examiner, who 
reviewed the veteran's claims folders and conducted a 
comprehensive examination, concluded that the veteran's 
fatigue complaints were more likely to be the result of his 
chronic heart problem and depression.  He also implicated the 
veteran's highly deconditioned state, his back disability and 
psoriatic arthritis.  The medical evidence of record does not 
reveal the objective indications necessary to establish 
service connection for disability manifested by fatigue.  

Moreover, comprehensive examinations of the veteran have not 
resulted in a diagnosis of chronic fatigue syndrome.  
Although a private otolaryngologist opined in October 2003 
that the veteran's symptoms were compatible with chronic 
fatigue syndrome, he neither provided the underlying 
rationale for his opinion nor indicated that he had reviewed 
the extensive medical evidence of record in this case.  

Conversely, the January 2003 VA examiner conducted a 
thorough, comprehensive examination of numerous systems and 
fully discussed the rationale underlying his conclusion that 
the veteran's fatigue symptomatology was most likely the 
result of his chronic heart problem, depression and 
deconditioning.  

Accordingly, the Board concludes that service connection is 
not warranted for this claimed disability.  




ORDER

Service connection for fatigue as a manifestation of an 
undiagnosed illness is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



